                              UNITED STATES DISTRICT COURT
                                   DISTRICT OF MAINE

U.S. Bank Trust, N.A., as Trustee for              CIVIL ACTION NO:
LSRMF MH Master Participation Trust II

               Plaintiff                           COMPLAINT

                        vs.                        RE:
                                                   535 Goodwins Mills Road, Dayton, ME
                                                   04005

Janice Geaumont                                    Mortgage:
                                                   January 25, 2007
                                                   Book 15075, Page 0730

             Defendant
Charter One, a division of RBS Citizens,           VACANT PROPERTY
N.A.

               Party-In-Interest

       NOW COMES the Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSRMF MH Master

Participation Trust II, by and through its attorneys, Doonan, Graves & Longoria, LLC, and hereby

complains against the Defendant, Janice Geaumont, as follows:

                               JURISDICTION AND VENUE

   1. This Court has jurisdiction over this action pursuant 28 U.S.C. § 1332(a)(1) (Diversity)

       because the Plaintiff and Defendant are citizens of different states and the matter in

       controversy exceeds the sum or value of seventy-five thousand and 00/100 ($75,000.00)

       dollars, exclusive of interest and costs. Any Court of the United States, upon the filing of

       an appropriate pleading, may declare the rights and other legal relations of any interested

       party seeking such declaration, whether or not further relief is or could be sought under 28

       U.S.C. § 2201.

   2. This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332(a)(1) because the

       object of this litigation is a Note executed under seal currently owned and held by U.S. Bank

       Trust, N.A., as Trustee for LSRMF MH Master Participation Trust II, in which Eugene

       Geaumont, is the obligor and the total amount owed under the terms of the Note is Three
   Hundred Seventeen Thousand Five Hundred Forty-Eight and 82/100 ($317,548.82) Dollars,

   plus attorney fees and costs associated with the instant action; thus, the amount in

   controversy exceeds the jurisdictional threshold of seventy-five thousand ($75,000.00)

   dollars.

3. Venue is properly exercised pursuant to 28 U.S.C. §1391(b)(2) insofar as all or a substantial

   portion of the events that give rise to the Plaintiff ’s claims transpired in Maine and the

   property is located in Maine.

                                         PARTIES

4. U.S. Bank Trust, N.A., as Trustee for LSRMF MH Master Participation Trust II is a national

   association, incorporated in Delaware with its principal place of business located in Ohio.

5. The Defendant, Janice Geaumont, is a resident of Sanford, County of York and State of

   Maine.

6. The Party-in-Interest, Charter One, a Division of RBS Citizens, N.A. n/k/a Citizens Bank,

   National Association, is located at One Citizens Plaza, Providence, RI 02903.

                                           FACTS

7. On February 2, 2007, by virtue of a Warranty Deed from Lyla G. Kyriazi, which is recorded

   in the York County Registry of Deeds in Book 15079, Page 926, the property situated at

   535 Goodwins Mills Road, City/Town of Dayton, County of York, and State of Maine, was

   conveyed to Eugene Geaumont and Janice Geaumont, being more particularly described by

   the attached legal description. See Exhibit A (a true and correct copy of the legal description

   is attached hereto and incorporated herein).

8. On January 25, 2007, Eugene Geaumont, executed and delivered to Challenge Financial

   Investors Corp., a Florida Corporation a certain Note under seal in the amount of

   $185,000.00. See Exhibit B (a true and correct copy of the Note is attached hereto and

   incorporated herein).
9. To secure said Note, on January 25, 2007, Janice Geaumont and Eugene Geaumont executed

   a Mortgage Deed in favor of Mortgage Electronic Registration Systems, Inc., as nominee for

   Challenge Financial Investors Corp., securing the property located at 535 Goodwins Mills

   Road, Dayton, ME 04005 which Mortgage Deed is recorded in the York County Registry of

   Deeds in Book 15075, Page 0730. See Exhibit C (a true and correct copy of the Mortgage

   is attached hereto and incorporated herein).

10. The Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSRMF MH Master Participation Trust

   II, is the present holder of the Note pursuant to endorsement by the previous holder (if

   applicable), payment of value and physical possession of the Note in conformity with 11

   M.R.S. § 3-1201, et seq., and Simansky v. Clark, 147 A. 205, 128 Me. 280 (1929).

11. The Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSRMF MH Master Participation Trust

   II, is the lawful holder and owner of the Note and Mortgage.

12. Charter One, a division of RBS Citizens, N.A. is a Party-in-Interest pursuant to a Mortgage

   in the amount of $16,300.00 dated September 23, 2008, and recorded in the York County

   Registry of Deeds in Book 15502, Page 0519 and is in second position behind Plaintiff's

   Mortgage.

13. Upon information and belief, on July 3, 2010, Eugene Geaumont, passed away.

14. The total debt owed under the Note and Mortgage as of January 26, 2021 is Three Hundred

   Seventeen Thousand Five Hundred Forty-Eight and 82/100 ($317,548.82) Dollars, which

   includes:

                   Description                                Amount
    Principal Balance                                                    $167,094.62
    Interest                                                               $74,689.10
    Escrow/Impound Required                                                $39,478.82
    Late Fees                                                               $3,075.30
    Total Advances                                                         $32,558.91
    Deferred Amounts                                                          $781.12
    Funds to be Credited                                                     $-129.05
    Grand Total                                                          $317,548.82
See Exhibit D (a true and correct copy of the payoff calculation).

15. Upon information and belief, the Defendant, Janice Geaumont, is not presently in

   possession of the subject property originally secured by the Mortgage.

16. The Defendant, Janice Geaumont, is not in the Military. See Exhibit E (a true and correct

   copy of the Affidavit Relating to Military Search).




                         COUNT I – QUANTUM MERUIT

17. The Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSRMF MH Master Participation Trust

   II, repeats and re-alleges paragraphs 1 through 16 as if fully set forth herein.

18. Challenge Financial Investors Corp., a Florida Corporation, predecessor-in-interest to U.S.

   Bank Trust, N.A., as Trustee for LSRMF MH Master Participation Trust II, loaned

   Defendant, Eugene Geaumont, $185,000.00. See Exhibit B.

19. As a result of the Defendant Janice Geaumont’s failure to perform under the terms of the

   obligation, the Defendant, should be required to compensate the Plaintiff, U.S. Bank Trust,

   N.A., as Trustee for LSRMF MH Master Participation Trust II since the Defendant did not

   sign the note the Plaintiff only seeks an in rem judgment against the subject property.

20. As such, the Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSRMF MH Master Participation

   Trust II, is entitled to relief under the doctrine of quantum meruit.

                       COUNT II –UNJUST ENRICHMENT

21. The Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSRMF MH Master Participation Trust

   II, repeats and re-alleges paragraphs 1 through 20 as if fully set forth herein.

22. Challenge Financial Investors Corp., a Florida Corporation, predecessor-in-interest to U.S.

   Bank Trust, N.A., as Trustee for LSRMF MH Master Participation Trust II, loaned the

   Defendant, Eugene Geaumont, $185,000.00. See Exhibit B.
23. The Defendant, Janice Geaumont is not personally liable and accordingly, this action does

   not seek personal liability on the part of the Defendant, but only seeks in rem judgment

   against the property, has failed to repay the loan obligation including any and all

   advancements made by the Plaintiff which benefited the property and the Defendant.

24. As a result, the Defendant, Janice Geaumont has been unjustly enriched to the detriment of

   the Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSRMF MH Master Participation Trust II

   as successor-in-interest to Challenge Financial Investors Corp., a Florida Corporation by

   having received the aforesaid benefits and money and not repaying said benefits and money.

25. As such, the Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSRMF MH Master Participation

   Trust II, is entitled to relief.

                      COUNT III – EQUITABLE MORTGAGE

26. The Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSRMF MH Master Participation Trust

   II, repeats and re-alleges paragraph 1 through 25 as if fully set forth herein.

27. The intent of Janice Geaumont and Eugene Geaumont, and the original lender, Challenge

   Financial Investors Corp., a Florida Corporation on January 25, 2007, was to create a

   mortgage on the property commonly known as and numbered as 535 Goodwins Mills Road,

   Dayton, ME 04005.

28. This intent is shown by the execution of a Promissory Note dated January 25, 2007 to

   Challenge Financial Investors Corp., a Florida Corporation, in the amount of $185,000.00.

29. The value given at the time of the transaction was $185,000.00, which was significantly

   below the property's value at that time, clearly indicating that it was the intent of the Janice

   Geaumont and Eugene Geaumont, and Challenge Financial Investors Corp., a Florida

   Corporation on the date of the transaction, January 25, 2007, that a mortgage be granted on

   the subject property.

30. The aforesaid Promissory Note specifically references 535 Goodwins Mills Road, Dayton,

   ME 04005 as the “Property Address”.
31. In addition to the aforesaid Promissory Note, Janice Geaumont and Eugene Geaumont, also

    executed a Mortgage on January 25, 2007, which particularly referenced exactly the same

    property address of 535 Goodwins Mills Road, Dayton, ME 04005, which was referenced

    on the aforesaid Promissory Note.

32. The aforesaid Mortgage is arguably unenforceable under current Maine Law pursuant to the

    Greenleaf decision, et al. See, Bank of America, N.A. v. Greenleaf, 2014 ME 89, 96 A.3d 700

    (Me. 2014; Federal National Mortgage Association v. Deschaine, 2017 Me. 190, 170 A.3d 230 (Me

    2017; Pushard v. Bank of America N.A., 175 A.3d 103, 2017 ME 230 (Me. 2017).

33. This defect is not related to the original execution of the documents, nor the intent of Janice

    Geaumont and Eugene Geaumont, or Challenge Financial Investors Corp., a Florida

    Corporation, but is due to the chain of title for the aforesaid mortgage under Greenleaf and

    33 M.R.S. § 508.

34. The issue of an equitable mortgage (or other equitable remedies) is not addressed by

    Greenleaf, or its progeny: see, Deschaine, Fn 2, Fn 4, Pushard;Fn 14.

35. It was the intent of Eugene Geaumont, and Challenge Financial Investors Corp., a Florida

    Corporation, at the time of the transaction, as to the Note, that is controlling as to the

    Court's interpretation of the imposition of an equitable mortgage.

36. The Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSRMF MH Master Participation Trust

    II, is the owner and holder of the subject Promissory Note.

37. The Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSRMF MH Master Participation Trust

    II, is the owner of the equitable interest in the aforesaid mortgage but may arguably not be

    the record owner of said mortgage under the Greenleaf decision.

38. Equity requires that “what ought to have been done has been done”. See, Smith v. Diplock,

    127 Me. 452, 144 A.383, 386 (Me 1929).

39. When it is the intent of the parties, at the time of the transaction, that there be a mortgage

    “[t]he real intent governs”. See, Stinchfield v. Milliken, 71 Me. 567, 570 (1880).
   40. The agreement, as memorialized in the various documents referenced herein constitutes an

       equitable mortgage.

   41. For justice to be served, and under the facts and circumstances of this matter, the Court

       should, and must, impose an equitable mortgage upon the property.

   42. The Court's imposition of an equitable mortgage should be under, and pursuant to the

       statutory terms of applicable Maine Law, including, but not limited to, the rights of

       redemption, etc. See, Seaman v. Seaman, 477 A2d 734 (Me. 1984).

                                   PRAYERS FOR RELIEF

WHEREFORE, the Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSRMF MH Master

Participation Trust II, prays this Honorable Court:

   a) Enter an in rem judgment against the subject property under the theory of Quantum

       Meruit;

   b) Find that the Defendant, Janice Geaumont, is not personally liable and accordingly, this

       action does not seek personal liability on the part of the Defendant, but only seeks in rem

       judgment against the property under a theory of unjust enrichment;

   c) Find that by virtue of the value retained by the Defendant, Janice Geaumont has been

       unjustly enriched at the Plaintiff ’s expense and while the Defendant does not have any

       personal liability the Plaintiff is entitled to an in rem judgment against the subject property;

   d) Find that such unjust enrichment entitles the Plaintiff, U.S. Bank Trust, N.A., as Trustee for

       LSRMF MH Master Participation Trust II, to restitution in the form of an in rem judgment

       against the subject property;

   e) Find that the Defendant, Janice Geaumont is not personally liable and accordingly, this

       action does not seek personal liability on the part of the Defendant, but only seeks in rem

       judgment against the property, is liable to the Plaintiff for quantum meruit;

   f) Find that the Defendant, Janice Geaumont is not personally liable and accordingly, this

       action does not seek personal liability on the part of the Defendant, but only seeks in rem
       judgment against the property, has appreciated and retained the benefit of the Mortgage and

       the subject property;

   g) Find that it would be inequitable for the Defendant, Janice Geaumont to continue to

       appreciate and retain the benefit of the Mortgage, Note and subject property without

       recompensing the appropriate value;

   h) Grant an equitable mortgage against the subject property, impose the statutory timelines

       under Maine law and allow the Plaintiff a judgment of foreclosure and sale;

   i) Find that the Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSRMF MH Master

       Participation Trust II, is entitled to restitution for this benefit from the Defendants, Janice

       Geaumont and Eugene Geaumont;

   j) Determine the amount due on said Mortgage and Note, including principal, interest,

       reasonable attorney’s fees and court costs;

   k) Additionally, issue a money judgment against the Defendant, Janice Geaumont, is not

       personally liable and accordingly, this action does not seek personal liability on the part of

       the Defendant, but only seeks in rem judgment against the property, and in favor of the

       Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSRMF MH Master Participation Trust II, in

       the amount of Three Hundred Seventeen Thousand Five Hundred Forty-Eight and 82/100

       ($317,548.82) Dollars, the total debt owed under the Note plus interest and costs including

       attorney’s fees and costs;

   l) For such other and further relief as this Honorable Court deems just and equitable.



                                                        Respectfully Submitted,
                                                        U.S. Bank Trust, N.A., as Trustee for LSRMF
                                                        MH Master Participation Trust II,
                                                        By its attorneys,

Dated: February 3, 2021
                                                        /s/ John A. Doonan, Esq.
                                                        John A. Doonan, Esq., Bar No. 3250
                                                        Reneau J. Longoria, Esq., Bar No. 5746
                                                        Attorneys for Plaintiff
                                                        Doonan, Graves & Longoria, LLC
100 Cummings Center, Suite 225D
Beverly, MA 01915
(978) 921-2670
JAD@dgandl.com
RJL@dgandl.com
